Citation Nr: 0501492	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as consequent to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from July 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied service 
connection for non-Hodgkin's lymphoma, claimed as consequent 
to exposure to Agent Orange during the Vietnam War.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with stage IV 
non-Hodgkin's lymphoma.

2.  Appellant served in Thailand during the Vietnam Era, but 
there is no evidence that he ever set foot in Vietnam.

3.  Documentation from the U.S. Air Force does not 
substantiate the spraying of Agent Orange or other herbicides 
in the vicinity of appellant's station in Thailand.

4.  There is no documentation that appellant personally 
handled or came into contact with Agent Orange or other 
herbicides while he served in Thailand.

5.  Appellant's condition was diagnosed 27 years after his 
discharge from military service.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
military service, nor can service connection be presumed.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for non-Hodgkin's lymphoma was received in 
June 2001; the claim was denied by rating decision in April 
2002.  RO sent appellant VCAA duty-to-assist letters in 
October 2001 and December 2001, prior to the rating decision.  
Neither of these two duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, and the 
Statement of the Case (SOC) in December 2002 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from those private physicians and hospitals 
identified by appellant as having potentially relevant 
evidence for development.  At RO's request, the National 
Personnel Records Center reviewed appellant's service records 
for evidence documenting his exposure to herbicides.  
Appellant was advised of his right to testify in a hearing 
before RO or before the Board, but he has not opted to do so.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant has not asked for or received a VA medical 
examination.  Appellant has already been competently 
diagnosed with a disease (non-Hodgkin's lymphoma) for which 
service connection is presumed, once exposure to Agent Orange 
has been established.  Thus the issue under appellate review 
is not a medical issue, but rather the factual issue of 
whether the claimed exposure occurred.  The Board accordingly 
finds that VA does not have an unfulfilled obligation under 
the VCAA to afford appellant a VA medical examination at this 
point. 

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).




II.  Factual Background

Appellant's DD Form 214 shows that he served in Indochina but 
not in Vietnam.  Entries in appellant's service medical 
record confirm that appellant was stationed at Nakhon Phanom 
Royal Thai Air Force Base.  Service medical records do not 
show the onset of non-Hodgkin's lymphoma before or during 
military service.

Appellant submitted a claim for service connection for non-
Hodgkin's lymphoma in June 2001.  Appellant's claim asserts 
that appellant was stationed at Nakhon Phanom air base, in 
Thailand, which was within 50 miles of the Ho Chi Minh Trail.  
The claim asserts that appellant observed air activity on a 
daily basis and that appellant believes herbicides were used 
on the installation.

The file contains periodic records from Dr. S.M.P., a private 
oncologist and hematologist, for the period March 2001 to 
November 2001.  A "cancer conference" note dated March 2001 
shows diagnoses of follicular lymphoma, mixed small cleaved 
and large cell type (diagnosed March 9, 2001) and malignant 
lymphoma with bone marrow involvement (diagnosed March 21, 
2001).  A note dated April 2001 records that Dr. S.M.P. was 
dealing with stage IV B non-Hodgkin's lymphoma with bone 
marrow involvement, neutropenia, and high lactic 
dehydrogenase.  A note dated May 2001 records that appellant 
appeared to be responding to treatment; appellant's 
International Prognostic Index (IPI) was graded intermediate-
to-high.  

The file contains periodic records from Dr. K.A.F., a private 
otolaryngologist and head-and-neck surgeon for the period 
March 2001 to November 2001.  A note dated March 2001 shows 
that the first indication of his condition was a cervical 
adenopathy after a bout of sinusitis the previous month; 
besides history of present disease, appellant had felt "run 
down" for the previous two years.  A note dated May 2001 
notes that appellant was in Thailand during the Vietnam War 
and recalls that the jungle always looked "dead."  Dr. 
K.A.F. submitted a note to VA in December 2001 stating that 
there was no clinical evidence of malignant lymphoma of the 
neck, but since appellant was in Stage IV non-Hodgkin's 
lymphoma he was still being considered for further 
oncological treatment.

The record contains treatment records from Dr. W.H.F., an 
internist in private practice, dated March 2001 and June 
2001.  The note dated June 2001 records that appellant was 
coping with the effects of chemotherapy but anxious to return 
to work.

Appellant submitted a letter to VA in December 2001 asserting 
that he served at Nakhon Phanom airbase during the period 
June 1970 to June 1971.  His duties entailed working on the 
exterior of aircraft as a munitions technician.  The letter 
also asserts that defoliants were sprayed on the base 
perimeter.

The record contains an intake note by Dr. J.L., an oncologist 
in private practice, dated February 2002.  The note states 
that in late 2002 appellant noticed a feeling of fatigue, 
accompanied by minor weight loss.  Follicular lymphoma was 
diagnosed in March 2001, and appellant began chemotherapy in 
April 2001.  Appellant appeared to have responded with very 
good partial remission, with the only abnormality being 
uptake in the left supraclavicular area on positron emission 
tomography (PET) scan.  Bone marrow transplant was 
contemplated as a potential future treatment.

The file contains a letter to VA from Dr. S.M.P. dated March 
2002.  The letter asserts that it is very possible, at least 
as likely as not, that appellant's current lymphoma is 
related to his Agent Orange exposure.  The letter also states 
that appellant was scheduled to begin chemomobilization the 
following day.

RO requested a search by the National Personnel Records 
Center (NPRC) for a search of appellant's service records for 
any evidence of exposure to herbicides.  NPRC responded in 
April 2002 that there are no records of exposure to 
herbicides in service.

RO issued a rating decision in April 2002 that denied service 
connection, based on a finding that there was no evidence 
that appellant had been exposed to Agent Orange.

Appellant submitted a Notice of Disagreement (NOD) in 
November 2002.  The NOD asserts that appellant observed 
chemicals being sprayed around the perimeter of Nakon Phanom 
air base to a depth of one-quarter mile, after which nothing 
would grown within that perimeter.  Enclosed with the NOD was 
a letter from the U.S. Air Force dated August 2002.  The Air 
Force letter states that the service epidemiological studies 
department found reports that Agent Orange was field-tested 
in Thailand in evergreen forests (in May 1964, September 
1965, and December 1966) and in jungle (1964 through 1965), 
but there was no mention in the reports of use at Nakon 
Phanom air base.  The letter also states that RANCH HAND 
operations spraying Agent Orange ceased in February 1971.  
The letter concludes that since Nakon Phanom was a Royal Thai 
air base, it is possible that defoliation was carried out by 
the Thai government; such use would not be of record in 
United States archives.   

Appellant's service representative submitted a Statement of 
Accredited Representative in June 2003 arguing that 
appellant's duties as an aircraft mechanic could have brought 
him into contact with aircraft that were contaminated with 
Agent Orange.  The statement also argues that the Air Force 
letter raises the reasonable doubt that the Thai government 
used herbicides around Nakon Phanom air base, and that this 
reasonable doubt should be resolved in favor of appellant.

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Appellant has been competently diagnosed with non-Hodgkin's 
lymphoma.  If a veteran who was exposed to an herbicide agent 
during military service develops non-Hodgkin's lymphoma, the 
disease shall be service-connected even though there is no 
evidence of the disease during service.  38 C.F.R. § 3.309(e) 
(2004).

There are specific criteria applicable to claims of service 
connection due to exposure to Agent Orange or other 
herbicide.  A veteran who served in the Republic of Vietnam 
during the Vietnam War is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2004); see also 
The "Veterans' Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103,  115 Stat. 976 (2001).  For the 
purpose of the presumption, "service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a) (2004).  The record shows that appellant served in 
Thailand during the Vietnam War, but the record does not 
show, and appellant has not contended, that he set foot in 
the Republic of Vietnam during his service in Southeast Asia.  
The Board accordingly finds that appellant was not 
presumptively exposed to herbicides during his military 
service.

Notwithstanding the foregoing presumption, a claimant may 
establish service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 1171 (1998).  Appellant has presented two alternative 
theories for direct (vice presumptive) exposure to Agent 
Orange.  First, appellant contends that defoliants were 
sprayed around the perimeter of Nakhon Phanom airbase while 
he was there, but diligent research has failed to confirm 
that any such defoliation occurred; appellant argues that it 
is possible defoliation was carried out by Thai forces rather 
than U.S. forces, but without supporting evidence the theory 
is mere speculation that does not engender reasonable doubt.  
The Air Force has indicated that they did not have any way of 
verifying the use of herbicides by Thailand.  Second, 
appellant contends that as an aircraft armament mechanic he 
may have been exposed to contaminated aircraft and/or 
munitions, but there is no evidence that spraying operations 
were conducted out of Nakhon Phanom airbase or that 
appellant, in his duties, handled herbicides.  The Board 
accordingly finds that there is no actual or presumptive 
evidence that appellant was exposed to herbicides during his 
military service.

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The first step of the Hickson analysis is evidence of a 
current disability.  Here, there is ample competent medical 
evidence that appellant has stage IV non-Hodgkin's lymphoma, 
and the Board holds that the first step in the Hickson 
analysis is satisfied. 

The second step of the Hickson analysis is evidence of in-
service incurrence or aggravation of a disease or injury.  As 
discussed above, appellant cannot be presumed or proved to 
have been exposed to herbicides during his military service, 
and medical records do not show the onset of non-Hodgkin's 
lymphoma until 2001, nearly 30 years after appellant's 
discharge.  The Board accordingly finds that the second part 
of the Hickson analysis has not been satisfied.

The third step of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
disease or injury during military service.  Since there is no 
documented in-service disease or injury, there can be no 
evidence of nexus, and the Board finds that the third step of 
the Hickson analysis is not satisfied.

The Board notes that Dr. S.M.P. provided an opinion in March 
2002 that "it is at least as likely as not that his current 
condition is related to Agent Orange exposure."  The 
findings of a physician are medical conclusions that the 
Board cannot ignore of disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).   In 
this case, the Board does not accept Dr. S.M.P.'s opinion 
because that opinion relies on the assumption that appellant 
was in fact exposed to Agent Orange.  Since such exposure has 
not been demonstrated, or otherwise confirmed.  Thus the 
opinion is based on mere speculation.  Medical opinion based 
on speculation does not provide the required degree of 
medical certainty and is of no probative value.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1995); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).   There is no indication that any such exposure 
should be suspected, given the Air Force information on file.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, medical 
evidence shows that appellant's non-Hodgkin's lymphoma was 
diagnosed in March 2001, 27 years after his discharge from 
military service.  The Board finds that this passage of years 
is actual evidence against direct service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for non-Hodgkin's lymphoma is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


